DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pre-Appeal Brief Conference Decision
This action is in response to the panel decision mailed on 11 July 2022.
The panel decision is to modify the explanation of the new matter rejection under 35 USC 112(a), introduce a rejection under 35 USC 112(b) and introduce rejections under 35 USC 103.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes the limitation “the gap existing in a flat bottom of the base film after the plastic film is bonded to the base film” and claim 15 includes the limitation “wherein the bonding of the forming area of the plastic film to the forming area of the base film results in the gap existing in a flat bottom of the base film.”  In each instance, the limitation is deemed to be directed to new matter because “when a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application” (MPEP 2163).
A review of the disclosure, as originally filed, including the written description and drawings, fails to provide sufficient detail to show that applicant was in possession of the claimed invention as a whole.  The review of the disclosure, as originally filed, fails to provide sufficient detail of “the gap existing in a flat bottom of the base film after the plastic film is bonded to the base film” and “the bonding of the forming area of the plastic film to the forming area of the base film results in the gap existing in a flat bottom of the base film.”  The review does not provide sufficient detail for a person having ordinary skill in the relevant art to conclude that the gap would exist in a “flat bottom” of the base film after the plastic film is bonded to the base film, or that bonding of the forming area of the plastic film to the forming area of the base film results in the gap existing in a “flat bottom” of the base film.  
The written description, even when read within the context of the subject matter describe, does not make use of the term “flat bottom” nor does it necessarily imply a “flat bottom” in a manner that a skilled artisan would conclude that applicant had possession of the claimed subject matter.  In this instance, the written description is silent on the issue of the term “flat bottom”.  Additionally, drawings may be relied on as a visual representation that can flesh out words to show possession of the claimed subject matter, but in this instance the drawings do not provide sufficient detail to show that applicant was in possession of the claimed invention as a whole.  
As was stated during the interview on 18 November 2021, and as is repeated herein, the drawings do not show in sufficient detail that that the term “flat bottom” is supported in a manner to conclude that applicant had possession of the claimed subject matter.  The drawing figures, as was stated during the interview, do not appear to clearly depict that the bottom of the base film 1 is “flat” and that the figure 5B especially appears to show that the bottom of the base film 1 is deflected or projecting outwardly at an angle.  
While the drawing figures may appear to show that plastic film 2 appears to be “flat,” it is the opinion of the Office that the figures do not show that, after bonding, the bottom of the base film is “flat.”  Accordingly, the limitation in claim 1 that “the gap existing in a flat bottom of the base film after the plastic film is bonded to the base film” and the limitation in claim 15 that “wherein the bonding of the forming area of the plastic film to the forming area of the base film results in the gap existing in a flat bottom of the base film” are deemed to be directed to new matter.  
Additionally, based on the discussion conducted at the pre-appeal brief conference, the panel concluded that when looking at fig. 5B, the individual segments shown in the figure as what appears to be two triangular segments and two trapezoidal segments may each be “flat” but that collectively because of the manner in which the segments are separated it cannot be determined that the bottom of the base film is a “flat” bottom.  This interpretation of the drawings is based on the fact that the “flat” segments are separated from one another and that the base film cannot be considered to have a “flat” bottom.  
Furthermore, the panel concluded that the base film segments once separated can no longer be reasonable interpreted as forming a flat bottom as there are gaps formed between the segments.  This is based on a reasonable interpretation that “flat” is meant to mean planar.
Lastly, the panel concluded that the written description fails to provide a clear definition of how “flat” bottom is to be defined, and that the separated base film segments may themselves appear to be flat in the drawings, but that collectively the segments do not create a “flat” bottom in the drawing.  
Accordingly, the panel concluded that the subject matter of claims 1-24 is deemed to be directed to new matter and the claims are accordingly rejected under 35 USC 112(a) with a modification to the explanation of the reason for the rejection.
Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “the gap existing in a flat bottom of the base film after the plastic film is bonded to the base film” and claim 15 includes the limitation “wherein the bonding of the forming area of the plastic film to the forming area of the base film results in the gap existing in a flat bottom of the base film.”  
Each limitation renders the claimed subject matter vague and indefinite since the term “flat” bottom in claims 1 and 15 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   In this instance, in relation to the base film bottom the written description does not mention that the bottom is a flat bottom, and it is unclear based on a reading of the written description and a review of the drawings exactly what applicant structure applicant is attempting to construe to be covered by the term “flat” bottom.
For purposes of examination the term “flat” bottom is not read to mean “planar” and it can be read as a “stable” bottom.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 15-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chazal et al. (US 4779758) (hereinafter Chazal) in view of Larsson et al. (US 2021/0069942) (hereinafter Larsson).
Regarding claim 1, the Chazal reference discloses a method for packaging products (A - such as ground beef - col. 4, line 67) comprising: 
producing a tray (see figs. 4-9, and col. 4, line 12 - col. 5, line 26), the method of producing the tray (a container) comprising: 
producing a support cut (slits 30 - fig. 4) in a forming area (bottom 20) of a base blank (fig. 4), the base blank being a material of a plant or a cellulosic origin (cardboard - col. 4, lines 14 and 15); 
obtaining a plastic film (sheet 34 - fig. 5) having a forming area (located above the bottom 20 of the blank); 
applying a pressure (heat and compressed air - see col. 4, lines 33-37) on the forming area of the plastic film (34); 
applying a pressure (base blank - is formed by being placed in a mold 32 and formed by any means into a container with a cavity and rim) on the forming area (bottom 20) of the base blank, the pressure applied to the forming area (bottom 20) of the base blank causing a separation of first and second regions (bands 31 on opposite sides of the slits 30 are separated from one another as seen in fig. 6) of the base blank on opposite sides of the support cut (slits 30) such that a gap (see fig. 6 and also see discussion with regard to how the slit edges 10a and 10b are separated to create a gap in fig. 2 at col. 3, lines 10-30) exists between the first and second regions (bands 31 on the opposite sides of the slit 30 in bottom 20); and 
bonding (adhering - col. 1, lines 18-22) the plastic film (34) to the base blank to form a cavity and a rim (flat edge 29) surrounding the cavity, the formation of the gap (see fig. 6 where the bands 31 are undulated) in the base blank resulting in the cavity having a first surface area greater than the forming area (bottom 20) of the base blank, the gap (see fig. 6 where the bands 31 are undulated) existing in a flat bottom of the base blank after the plastic film is bonded to the base blank.  
The bottom of the base blank shown in fig. 6 is deemed to read on the limitation “flat” bottom because the bottom seen in fig. 8 shows a bottom which is stable, i.e. flat, and the cross-section shown in fig. 7 shows that the segments (30) are each flat and make a “flat” bottom as seen in the annotated figure.

    PNG
    media_image1.png
    346
    731
    media_image1.png
    Greyscale

The Chazal reference discloses all of applicant’s claimed subject matter with the exception of the base being in the form of a base film instead of a base blank.
However, the Larsson reference discloses a similar type of method for making a tray in which a material of a plant or a cellulosic origin (cardboard) is provide in the method of making the tray as a base film (4).  A plastic film (17) is adhered to the base film (4) before pressure is applied for shaping the laminate into a tray.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Chazal by having had the base in the form of a base film instead of a base blank, as suggested by Larsson, in order to provide the material as a film which is a known alternative to a blank, as the two forms are known in the art as acceptable forms of the material.  In this instance, a skilled artisan would have recognized that substituting a film for a blank is a known technique for achieving the desired goal of making a container and the substitution would require minimal alterations to the structure for performing the method.
Regarding claim 2, the Chazal method, as modified by Larsson above, teaches the method for packaging products according to claim 1, further comprising applying a lid film (37) over the cavity and sealing (col. 5, lines 13-20) the lid film (37) to the rim (29).
Regarding claim 3, the Chazal method, as modified by Larsson above, teaches the method for packaging products according to claim 1, wherein the support cut (Chazal: slit 30) does not demarcate a closed contour in the forming area (Chazal: bottom 20) of the base film (Larsson: cardboard base film 4).
Regarding claim 6, the Chazal method, as modified by Larsson above, teaches the method for packaging products according to claim 1, wherein the support cut (Chazal: slit 30) made in the base film (Larsson: 4) includes at least one bonding region, which demarcates an unclosed contour (Chazal: slit 30 is a line), such that when the pressure is applied on the forming area (Chazal: bottom 20) of the base film (Larsson: 4), the bonding region is caused to break to form the gap (Chazal: the bands 31 break apart to form the gap).
Regarding claim 15, the Chazal reference discloses a machine for packaging products, the machine (see figs. 4-9) comprising: 
a pre-cutting tool (implicitly taught by Chazal) configured to produce a support cut (slit 30) in a forming area (bottom 20) of a base blank of a material of a plant or a cellulosic origin (cardboard); 
a first forming apparatus (mold 32) that is configured to apply pressure on the forming area (bottom 20) of the base blank, the applied pressure configured to cause a separation of a first region and a second region (bands 31) of the base blank located on opposite sides of the support cut (30) to cause a formation of a gap in the forming area of the base blank (base blank - is formed by being placed in a mold 32 and formed by any means into a container with a cavity and rim, and see fig. 6 and also see discussion with regard to how the slit edges 10a and 10b are separated to create a gap in fig. 2 at col. 3, lines 10-30); 
a second forming apparatus (heat and compressed air - see col. 4, lines 33-37) that is configured to apply heat and pressure on a forming area of a plastic film (34), to bond (adhering - col. 1, lines 18-22) the forming area (portion of film 34 overtop of bottom 20) of the plastic film (34) to the forming area (bottom 20) of the base blank while at the same time forming a tray having a cavity (see figures) and a rim (29) surrounding the cavity, the formation of the gap in the forming area of the base film resulting in a surface area (see fig. 6 where the bands 31 are undulated) of the cavity of the tray to be greater than the forming area of the base blank;
wherein the bonding of the forming area (portion of film 34 overtop of bottom 20) of the plastic film (34) to the forming area (bottom 20) of the base blank results in the gap (see fig. 6 where the bands 31 are undulated) existing in a flat bottom of the base film.
The bottom of the base blank shown in fig. 6 is deemed to read on the limitation “flat” bottom because the bottom seen in fig. 8 shows a bottom which is stable, i.e. flat, and the cross-section shown in fig. 7 shows that the segments (30) are each flat and make a “flat” bottom as seen in the annotated figure.

    PNG
    media_image1.png
    346
    731
    media_image1.png
    Greyscale

The Chazal reference discloses all of applicant’s claimed subject matter with the exception of the base being in the form of a base film instead of a base blank.
However, the Larsson reference discloses a similar type of machine for making a tray in which a material of a plant or a cellulosic origin (cardboard) is provide in the machine for making the tray as a base film (4).  A plastic film (17) is adhered to the base film (4) before pressure is applied for shaping the laminate into a tray.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Chazal by having had the base in the form of a base film instead of a base blank, as suggested by Larsson, in order to provide the material as a film which is a known alternative to a blank, as the two forms are known in the art as acceptable forms of the material.  In this instance, a skilled artisan would have recognized that substituting a film for a blank is a known technique for achieving the desired goal of making a container and the substitution would require minimal alterations to the machine for making the package.
Regarding claim 16, the Chazal machine, as modified by Larsson above, teaches the machine for packaging products according to claim 15, further comprising an apparatus for applying a lid film over the cavity and sealing the lid film to the rim of the tray (Chazal: applying a lid film (37) over the cavity and sealing (col. 5, lines 13-20) the lid film (37) to the rim (29)).
Regarding claim 17, the Chazal machine, as modified by Larsson above, teaches the machine for packaging products according to claim 15, wherein the pre-cutting tool (Chazal: implicit) includes a cutting edge (Chazal: implicit) for producing the support cut (30) in the forming area (Chazal: bottom 20) of the base film (Larsson: base film 4), the cutting edge being configured so as to not demarcate a closed contour (Chazal: the slit 30 is a line which does not demarcate a closed contour.
Regarding claim 24, the Chazal machine, as modified by Larsson above, teaches the machine for packaging products according to claim 15, wherein the first forming apparatus (Chazal: mold 32) and the second forming apparatus (Chazal: heat and compressed air) are one and the same forming apparatus (this is implicit from the figures of Chazal).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chazel in view of Larsson as applied to claim 1 above, and further in view of Bodet et al. (US 5060800).
Regarding claims 4 and 5, the Chazel method, as modified by Larsson above, teaches the method for packaging products according to claim 1, but does not disclose that the support cut comprises an X-shape, or the support cut comprises a Y-shape joined to an inverted Y-shape.  
However, the Bodet reference discloses in a similar type of method for making a package with a cardboard base layer (5) and a plastic film liner (1) (figs. 9 and 10), that it is old and well known in the relevant art to provide a support cut in the form of a Y-shape joined to an inverted Y-shape (fig. 9, cut lines 42) which allows the triangles K and trapezoids K seen in fig. 9 to separate to form a gap therebetween.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Chazel method by having had the support cut comprises an X-shape, or the support cut comprises a Y-shape joined to an inverted Y-shape, as taught by Bodet, in order to allow the segments to shaped as triangles and trapezoids which will separate to form a gap when pressure is applied to the segments.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chazel in view of Larsson, as applied to claims 2 and 15, and further in view of Dietrich (WO 98/28195).
Regarding claims 7 and 18, the Chazal method and apparatus, as modified by Larsson above, teaches: the method for packaging a product according to claim 2, but does not disclose wherein before sealing the lid film to the rim, an easy-open cut is made in the base film and an easy-open cut is made in the plastic film, coinciding with the easy-open cut of the base film, the easy-open cut of the base film and the easy open cut of the plastic film being respectively made in a region of the base film and a region of the plastic film which form part of the rim; and the machine for packaging products according to claim 15, but does not disclose an easy-open piercing tool configured to make an easy-open cut in the base film and an easy-open cut in the plastic film, in one and the same region of the rim.  
However, the Dietrich reference discloses a base tray (10) lined with a plastic film (34), as seen in fig. 9, an easy open cut is made in the base tray (10) and the plastic film (34) at GM which is located in the rim of the tray, and that the easy open cut at GM is made by punching which is interpreted to read on an easy-open piercing tool configured to make an easy-open cut in the base film and an easy-open cut in the plastic film, in one and the same region of the rim.  See page 16 of the translation attached to the Dietrich reference:

    PNG
    media_image2.png
    146
    718
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Chazal method of packaging by having incorporated the steps of wherein before sealing the lid film to the rim, an easy-open cut is made in the base film and an easy-open cut is made in the plastic film, coinciding with the easy-open cut of the base film, the easy-open cut of the base film and the easy open cut of the plastic film being respectively made in a region of the base film and a region of the plastic film which form part of the rim, and to have modified the Chazal apparatus for packaging by having incorporated an easy-open piercing tool configured to make an easy-open cut in the base film and an easy-open cut in the plastic film, in one and the same region of the rim, as suggested by Dietrich, in order to provide an old and well known technique for a consumer to open a lid of the package without having to cut the lid of the package.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chazel in view of Larsson, as applied to claims 1 and 15, and further in view of Ghirardi et al. (US 2220/0331684) (hereinafter Ghirardi).
Regarding claims 8 and 19, the Chazal method and apparatus, as modified by Larsson above, teaches: the method for packaging a product according to claim 1, but does not disclose wherein before bonding the plastic film on the base film a separating cut is made in a region of the base film that subsequently forms part of the rim, resulting in a separating region in the rim between the separating cut and an edge of the tray; and the machine for packaging products according to claim 15, but does not disclose a separating piercing tool configured to produce a separating cut in a region of the base film that constitutes a part of the rim of the tray, the producing of the separating cut resulting in a separating region 20in the rim between the separating cut and an edge of the tray.
However, the Ghirardi reference discloses that it is old and well known to form a separating cut in a base tray (2) to create a separating region (tab 24) in a part of a rim (perimeter 6), and a separating piercing tool (cutting tool in station 305, fig. 11, and paragraph [0309]) configured to produce a separating cut (weakening cut 25 to make tab 24) in a region of the base film (200) that constitutes a part of the rim (6) of the tray (see figs. 6-11), the producing of the separating cut (25) resulting in a separating region (24) 20in the rim (6) between the separating cut and an edge of the tray.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the method of Chazal by having incorporated steps of wherein before bonding the plastic film on the base film a separating cut is made in a region of the base film that subsequently forms part of the rim, resulting in a separating region in the rim between the separating cut and an edge of the tray, and to have further modified the machine of Chazal by having incorporated a separating piercing tool configured to produce a separating cut in a region of the base film that constitutes a part of the rim of the tray, the producing of the separating cut resulting in a separating region 20in the rim between the separating cut and an edge of the tray, as suggested by Ghirardi in order to create a tab for removing the lid from the tray (as seen in figs. 6-8 of Ghirardi).
Claims 1-3, 6, 15-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mero (US 2022/0055789) in view of Larsson et al. (US 2021/0069942) (hereinafter Larsson).
Regarding claim 1, the Mero reference discloses a method for packaging products (foodstuff 10 - fig. 4) comprising: 
producing a tray (body part 2, lining 6, and cover film 7 - fig. 4), the method of producing the tray comprising: 
producing a support cut (paragraph [0044], cuts seen in fig. 2d) in a forming area (bottom 3) of a base blank (2), the base blank being a material of a plant or a cellulosic origin (paragraph [0032]: cardboard);
obtaining a plastic film (paragraph [0037]: inner lining 6) having a forming area (located above the bottom 3 of the blank 2); 
applying a pressure (paragraph [0042]) on the forming area (located above the bottom of the blank 2) of the plastic film (6); 
applying a pressure (paragraphs [0042] and [0044]) on the forming area (bottom 3) of the base blank (2), the pressure applied to the forming area (3) of the base blank (2) causing a separation of first and second regions (3a, 3a - figs. 2a, 2c) of the base blank (2) on opposite sides of the support cut (cuts - paragraph [0044]) such that a gap (slots, apertures 5 formed in base blank 2 as seen in fig. 2a) exists between the first and second regions (3a, 3a); and 
bonding (glue - paragraph [0042]) the plastic film (6) to the base blank (2) to form a cavity (receiving space 1a) and a rim (4) surrounding the cavity (1a), the formation of the gap (5) in the base blank (2) resulting in the cavity (1a) having a first surface area greater than the forming area (3) of the base blank (2) (paragraph [0039]: “the plurality of slots 5 increase the volume of the receiving space 1a”), the gap (5) existing in a flat bottom (3) of the base blank (2) after the plastic film (6) is bonded to the base blank (2) (see fig. 2b which shows a flat bottom).  
The Mero reference discloses all of applicant’s claimed subject matter with the exception of the base being in the form of a base film instead of a base blank.
However, the Larsson reference discloses a similar type of method for making a tray in which a material of a plant or a cellulosic origin (cardboard) is provide in the method of making the tray as a base film (4).  A plastic film (17) is adhered to the base film (4) before pressure is applied for shaping the laminate into a tray.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Mero by having had the base in the form of a base film instead of a base blank, as suggested by Larsson, in order to provide the material as a film which is a known alternative to a blank, as the two forms are known in the art as acceptable forms of the material.  In this instance, a skilled artisan would have recognized that substituting a film for a blank is a known technique for achieving the desired goal of making a container and the substitution would require minimal alterations to the structure for performing the method.
Regarding claim 2, the Mero method, as modified by Larsson above, teaches the method for packaging products according to claim 1, further comprising applying a lid film (Mero: 7) over the cavity (Mero: 1a) and sealing (Mero: paragraph [0034])) the lid film (7) to the rim (4).
Regarding claim 3, the Mero method, as modified by Larsson above, teaches the method for packaging products according to claim 1, wherein the support cut (Mero: paragraph [0044]: cuts) does not demarcate a closed contour in the forming area (Mero: bottom 3) of the base film (Larsson: cardboard base film 4).
Regarding claim 6, the Mero method, as modified by Larsson above, teaches the method for packaging products according to claim 1, wherein the support cut (Mero: paragraph [0044]: cut) made in the base film (Larsson: 4) includes at least one bonding region, which demarcates an unclosed contour (Mero: cut is a line), such that when the pressure is applied on the forming area (Mero: bottom 3) of the base film (Larsson: 4), the bonding region is caused to break to form the gap (Mero: aperture 5).
Regarding claim 15, the Mero reference discloses a machine for packaging products, the machine (paragraphs [0004]-[0007], [0037], [0042] and [0044]) comprising: 
a pre-cutting tool (implicitly taught by Mero) configured to produce a support cut (paragraph [0044]: cut) in a forming area (bottom 3) of a base blank (2) of a material of a plant or a cellulosic origin (cardboard);
a first forming apparatus (paragraph [0042], paragraph [0044] folding) that is configured to apply pressure on the forming area (3) of the base blank (2), the applied pressure configured to cause a separation of a first region and a second region (3a, 3a) of the base blank (2) located on opposite sides of the support cut (paragraph [0044: cut) to cause a formation of a gap (aperture or slot 5) in the forming area (3) of the base blank (2); 
a second forming apparatus (paragraph [0042]: sucking air to create underpressure) that is configured to apply pressure on a forming area of a plastic film (6), to bond (glue - paragraph [0042]) the forming area (portion of film 6 overtop of bottom 3) of the plastic film (6) to the forming area (bottom 3) of the base blank (2) while at the same time forming a tray having a cavity (receiving area 1a) and a rim (4) surrounding the cavity (1a), the formation of the gap in the forming area (3) of the base blank (2) resulting in a surface area (paragraph [0039]: “the plurality of slots 5 increase the volume of the receiving space 1a”) of the cavity (1a) of the tray to be greater than the forming area of the base blank (2); wherein the bonding of the forming area (portion of film 6 overtop of bottom 3) of the plastic film (6) to the forming area (bottom 3) of the base blank (2) results in the gap (5) existing in a flat bottom of the base blank (2) (see fig. 2b which shows a flat bottom).  
The Mero reference discloses all of applicant’s claimed subject matter with the exception of the base being in the form of a base film instead of a base blank, and that the second forming apparatus is configured to apply heat and pressure on a forming area of a plastic film, to bond the forming area of the plastic film to the forming area of the base film while at the same time forming a tray having a cavity and a rim surrounding the cavity.
However, the Larsson reference discloses a similar type of machine for making a tray in which a material of a plant or a cellulosic origin (cardboard) is provide in the machine for making the tray as a base film (4).  A plastic film (17) is adhered to the base film (4) before pressure is applied for shaping the laminate into a tray.  The Larsson reference discloses, in fig. 3, a first forming apparatus (5, 19a) and a second forming apparatus (5, 19b) which is configured to apply heat and pressure on a forming area of a plastic film (17), to bond the forming area of the plastic film to the forming area of the base film (3, 4) while at the same time forming a tray (7) having a cavity and a rim surrounding the cavity as seen in fig. 3 (paragraph [0109]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Mero by having had the base in the form of a base film instead of a base blank, as suggested by Larsson, in order to provide the material as a film which is a known alternative to a blank, as the two forms are known in the art as acceptable forms of the material.  In this instance, a skilled artisan would have recognized that substituting a film for a blank is a known technique for achieving the desired goal of making a container and the substitution would require minimal alterations to the machine for making the package.  Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, by having further modified the Mero machine by having incorporated a second forming apparatus which is configured to apply heat and pressure on a forming area of a plastic film, to bond the forming area of the plastic film to the forming area of the base film while at the same time forming a tray having a cavity and a rim surrounding the cavity, as taught by Larsson, since the incorporation of the applying of heat and pressure is a known technique for bonding a plastic film to a cardboard base film.
Regarding claim 16, the Mero machine, as modified by Larsson above, teaches the machine for packaging products according to claim 15, further comprising an apparatus for applying a lid film over the cavity and sealing the lid film to the rim of the tray (Mero: applying a lid film (7) over the cavity and sealing the lid film (7) to the rim (4)).
Regarding claim 17, the Mero machine, as modified by Larsson above, teaches the machine for packaging products according to claim 15, wherein the pre-cutting tool (Mero: implicit) includes a cutting edge (Mero: implicit) for producing the support cut (paragraph [0044]: cut) in the forming area (Mero: bottom 3) of the base film (Larsson: base film 4), the cutting edge being configured so as to not demarcate a closed contour (Mero: the cut is a line which does not demarcate a closed contour).
Regarding claim 24, the Mero machine, as modified by Larsson above, teaches the machine for packaging products according to claim 15, wherein the first forming apparatus (Mero: folding or Larsson: 5, 19a) and the second forming apparatus (Mero: sucking air or Larsson: 5, 19b) are one and the same forming apparatus (this is implicit in Mero and shown in fig. 3 of Larsson).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mero in view of Larsson as applied to claim 1 above, and further in view of Bodet et al. (US 5060800).
Regarding claims 4 and 5, the Mero method, as modified by Larsson above, teaches the method for packaging products according to claim 1, but does not disclose that the support cut comprises an X-shape, or the support cut comprises a Y-shape joined to an inverted Y-shape.  
However, the Bodet reference discloses in a similar type of method for making a package with a cardboard base layer (5) and a plastic film liner (1) (figs. 9 and 10), that it is old and well known in the relevant art to provide a support cut in the form of a Y-shape joined to an inverted Y-shape (fig. 9, cut lines 42) which allows the triangles K and trapezoids K seen in fig. 9 to separate to form a gap therebetween.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Mero method by having had the support cut comprises an X-shape, or the support cut comprises a Y-shape joined to an inverted Y-shape, as taught by Bodet, in order to allow the segments to shaped as triangles and trapezoids which will separate to form a gap when pressure is applied to the segments.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claims 2 and 15, and further in view of Dietrich (WO 98/28195).
Regarding claims 7 and 18, the Mero method and apparatus, as modified by Larsson above, teaches: the method for packaging a product according to claim 2, but does not disclose wherein before sealing the lid film to the rim, an easy-open cut is made in the base film and an easy-open cut is made in the plastic film, coinciding with the easy-open cut of the base film, the easy-open cut of the base film and the easy open cut of the plastic film being respectively made in a region of the base film and a region of the plastic film which form part of the rim; and the machine for packaging products according to claim 15, but does not disclose an easy-open piercing tool configured to make an easy-open cut in the base film and an easy-open cut in the plastic film, in one and the same region of the rim.  
However, the Dietrich reference discloses a base tray (10) lined with a plastic film (34), as seen in fig. 9, an easy open cut is made in the base tray (10) and the plastic film (34) at GM which is located in the rim of the tray, and that the easy open cut at GM is made by punching which is interpreted to read on an easy-open piercing tool configured to make an easy-open cut in the base film and an easy-open cut in the plastic film, in one and the same region of the rim.  See page 16 of the translation attached to the Dietrich reference.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Mero method of packaging by having incorporated the steps of wherein before sealing the lid film to the rim, an easy-open cut is made in the base film and an easy-open cut is made in the plastic film, coinciding with the easy-open cut of the base film, the easy-open cut of the base film and the easy open cut of the plastic film being respectively made in a region of the base film and a region of the plastic film which form part of the rim, and to have modified the Mero apparatus for packaging by having incorporated an easy-open piercing tool configured to make an easy-open cut in the base film and an easy-open cut in the plastic film, in one and the same region of the rim, as suggested by Dietrich, in order to provide an old and well known technique for a consumer to open a lid of the package without having to cut the lid of the package.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mero in view of Larsson, as applied to claims 1 and 15, and further in view of Ghirardi et al. (US 2220/0331684) (hereinafter Ghirardi).
Regarding claims 8 and 19, the Mero method and apparatus, as modified by Larsson above, teaches: the method for packaging a product according to claim 1, but does not disclose wherein before bonding the plastic film on the base film a separating cut is made in a region of the base film that subsequently forms part of the rim, resulting in a separating region in the rim between the separating cut and an edge of the tray; and the machine for packaging products according to claim 15, but does not disclose a separating piercing tool configured to produce a separating cut in a region of the base film that constitutes a part of the rim of the tray, the producing of the separating cut resulting in a separating region in the rim between the separating cut and an edge of the tray.
However, the Ghirardi reference discloses that it is old and well known to form a separating cut in a base tray (2) to create a separating region (tab 24) in a part of a rim (perimeter 6), and a separating piercing tool (cutting tool in station 305, fig. 11, and paragraph [0309]) configured to produce a separating cut (weakening cut 25 to make tab 24) in a region of the base film (200) that constitutes a part of the rim (6) of the tray (see figs. 6-11), the producing of the separating cut (25) resulting in a separating region (24) in the rim (6) between the separating cut and an edge of the tray.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the method of Mero by having incorporated steps of wherein before bonding the plastic film on the base film a separating cut is made in a region of the base film that subsequently forms part of the rim, resulting in a separating region in the rim between the separating cut and an edge of the tray, and to have further modified the machine of Mero by having incorporated a separating piercing tool configured to produce a separating cut in a region of the base film that constitutes a part of the rim of the tray, the producing of the separating cut resulting in a separating region in the rim between the separating cut and an edge of the tray, as suggested by Ghirardi in order to create a tab for removing the lid from the tray (as seen in figs. 6-8 of Ghirardi).
Potentially Allowable Subject Matter
Claims 9-14 and 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chazal et al. (US ‘065) shows a method and machine for making trays including making cuts (fig. 2) in a base blank which will separate segments when pressure is applied in a molding apparatus (figs. 18-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        19 July 2022